Citation Nr: 0905238	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease with lumbar strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual employability due to service-connected disability 
(TDIU).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1985 and from January 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in March 2004.

In March 2005, the Veteran testified during a personal 
hearing at the RO.  A copy of the transcript is in the claims 
file.

The Veteran requested a Travel Board hearing and was 
scheduled for such a hearing in January 2007.  He failed to 
appear for that hearing, however, and there is no indication 
from the record that he presented good cause for his failure 
to appear at that hearing.  The Board will therefore proceed 
with his appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to a TDIU and whether new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran's lumbar disc disease with lumbar strain 
currently results in moderate to severe degree of spasms in 
the lumbar spine region; difficulty bending, pushing, 
turning, twisting, and a positive straight leg raising; 
forward flexion was from 0 to 40 degrees, extension was from 
0 to 10 degrees, lateral rotation was from 0 to 15 degrees, 
and lateral flexion was from 0 to 15 degrees with pain on 
motion in January 2004; forward flexion was from 0 to 40 
degrees, extension was from 0 to 20 degrees, and lateral 
rotation was from 0 to 15 degrees with pain on motion in 
March 2005; and no additional functional limitation due to 
pain on repetitive motion, fatigue, weakness, lack of 
endurance or incoordination.  There was no neurological 
deficit.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent 
for a lumbar disc disease with lumbar strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2004, prior to the 
adjudication of his claim in the March 2004 rating decision 
at issue.  Another VCAA letter was sent to the veteran in 
November 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
February and November 2007, pertaining to the downstream 
disability rating and effective date elements of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the VCAA 
letters did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the letters did provide 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) to support his claim 
for increased compensation.  In addition, the December 2004 
Statement of the Case provided the Veteran with the specific 
rating criteria for his service-connected disability and 
explained how the relevant diagnostic code would be applied.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
April 2007 Post-Remand Brief, the veteran requested to be 
scheduled for a VA examination and throughout the appeal 
asked VA to obtain his medical records to help support his 
claim.  At the March 2005 hearing before the DRO, the Veteran 
listed his symptomatology and discussed the severity of his 
disability to support a higher rating for his claim.  On his 
February 2005 VA Form 9, the Veteran described how his 
service-connected disability affected his daily life and 
ability to work.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).

The Veteran was afforded a VA examination in January 2004 and 
May 2005.  Although the veteran's representative contends in 
the April 2007 Post-Remand Brief that the veteran is entitled 
to a new VA examination as the last examination was conducted 
over three years ago, the VA Office of General Counsel has 
held that a lapse of time in and of itself does not 
necessarily require a re-examination in rating cases.  A 
further examination is needed in instances where the veteran 
has reported a worsening in the disability since the last 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Here, 
the Veteran has not reported a worsening in the disability 
since his last VA examination.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Applicable Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Board observes that a July 1999 private statement from a 
physician shows that the Veteran sustained a post-service 
cervical and lumbar spine injury due to a motor vehicle 
accident.  The physician stated the Veteran had an L5-S1 disc 
herniation due to a 1989 car accident.  He had a second car 
accident in November 1997 and has since then had chronic 
unremitting pain that has forced him to change his 
occupation.  The physician noted that further workup revealed 
disc herniation C5-6 in the cervical spine, as well as an 
additional herniation of the L4-5 and an increased herniation 
of the L5-S1.  He stated that the disc herniations are 
directly attributable to the November 1997 car accident.  
Thus, to the extent that the manifestations resulting from 
the non-service connected herniation of the C5-6 and the L4-5 
can be disassociated from the service-connected lumbar disc 
disease with lumbar strain, they may not be considered for 
purposes of this appeal.  Cf., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

III.  Lumbar Spine Disability

Based on a new claim for an increased rating filed in 
December 2003, the Veteran's lumbar disc disease with lumbar 
strain is currently rated under 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Code 5243, as 40 percent disabling.  Under this 
rating formula, the following evaluations are assignable with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V).  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of the spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59; 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
Note 1 states that the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id.

In support of the new claim for increase, the Veteran 
submitted VA and private medical reports dated between July 
1999 and June 2004.  These records indicate that the Veteran 
complained of chronic mild and lower back pain, which 
radiated down into his legs.  When the veteran was examined 
by VA in January 2004, he reported difficulty bending, 
pushing, turning, and twisting.  There was no history of 
bladder or bowl dysfunction.  The Veteran complained of 
radicular pain in both legs.  The Veteran reported taking 
over-the-counter medications for his back.  He was not under 
the care of a doctor and has never had surgery or injections.  
The veteran also reported being unemployed.  Upon physical 
examination, forward flexion was from 0 to 40 degrees, 
extension from 0 to 10 degrees, lateral rotation was from 0 
to 15 degrees, and lateral flexion was from 0 to 15 degrees.  
The Veteran had a positive straight leg elevation test for 
both lower extremities.  The deep tendon reflexes were 
symmetrical and his gait was stable.  The was no evidence of 
fatigability or incorrdination.  He further noted that the 
Veteran was prone to fluctuations and progression of his 
symptoms.  The examiner stated that the Veteran demonstrated 
moderate to severe degree of spasms in the lumbar spine 
region.  He was diagnosed with chronic lumbosacral 
strain/sprain syndrome.

A June 2004 VA treatment record noted LS spine S1 tender over 
L2-4 sciatic notch.  He was treated with Methocarbamol.  An 
October 2004 VA treatment record noted a history of back 
pain.  Surgery was not recommended at that time.  The Veteran 
reported that his back pain had been fairly well-controlled 
in recent months.  A bone scan showed arthritic changes in 
the cervicothoracic spine.  He was diagnosed with chronic low 
back pain.  An MRI scan showed a disc bulge at the L4-5 
abutting the thecal sac, and a small central disc protrusion 
at L5-S1.  The c-spine MRI showed mild spondylilitic changes 
at several levels with disc bulges at C3-4, C4-5; however, 
there was no spinal stenosis or foraminal narrowing.

The Veteran underwent another VA examination in May 2005.  
The Veteran told the examiner that he had daily back pain 
with some days being worse than others.  He had not been 
bedridden under the care of a doctor in the last 12 months 
due to this condition.  He used over-the-counter medication 
for pain.  He had no history of bladder bowel dysfunction.  
His activities of daily living were independent.  He did not 
use a cane, back brace, or crutch.  He complained of pain 
that radiated down the back of both legs.  He veteran also 
reported being unemployed.

The physical examination revealed tenderness and spasms of 
the paraspinal muscles of the lumbar spine.  Forward flexion 
was from 0 to 40 degrees, extension was from 0 to 20 degrees, 
and lateral rotation was from 0 to 15 degrees.  There was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination due to repetitive use.  The 
examiner noted that the Deluca criteria had been fully 
complied with.  There was no unfavorable ankylosis of the 
lumbar spine region.  There was no loss of lordosis or 
scoliosis.  His neurological examination revealed 5/5 power 
in all major groups of the lower extremities.  His deep 
tendon reflexes were globally depressed, but symmetrical.  
The sensory examination was unremarkable.  The range of 
motion was limited by pain.  He veteran was diagnosed with 
lower back sprain/strain with mild degenerative disc disease.  
He further noted that there was no significant history of 
flares.

At the March 2005 RO hearing, the Veteran testified that he 
had constant pain and that he could bend over, but not touch 
his toes.  (See hearing transcript p. 2).

In order to warrant a higher rating for the lumbar spine 
disability, the evidence must show that the Veteran's 
disability is characterized by either unfavorable ankylosis 
of the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine, or evidence of any episodes of 
incapacitation where bed rest was prescribed by a physician.  
There is simply no medical evidence suggestive of the above 
symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  Instead, the medical findings revealed no 
unfavorable ankylosis or incapacitating episodes where bed 
rest was prescribed by a physician.  In January 2004, the 
forward flexion was from 0 to 40 degrees, extension was from 
0 to 10 degrees, lateral rotation was from 0 to 15 degrees, 
and lateral flexion was from 0 to 15 degrees.  In May 2005, 
the forward flexion was from 0 to 40 degrees, extension was 
from 0 to 20 degrees, and lateral rotation was from 0 to 15 
degrees.  As such, the Veteran's service-connected chronic 
low back strain does not warrant a rating in excess of 40 
percent.  

Moreover, the evidence of record does not show that a higher 
rating can be assigned based on greater limitation of motion 
due to pain, weakness, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Veteran's limited 
spine motion is the basis for the current rating.  While the 
Veteran has subjective complaints of pain, such pain is not 
shown to be so disabling as to warrant any higher rating.  In 
fact, both VA examiners noted that range of motion of the 
lumbar spine was not further limited by pain, fatigability or 
incoordination on repetitive testing.  There is no medical 
evidence to the contrary.

In reaching this determinations above, the Board observes 
that the evidence of record fails to associate any 
neurological deficit, specifically that which involves the 
lower extremities, with the service-connected lumbar disc 
disease with lumbar strain, and thus the record is not 
clinically characteristic of chronic manifestations that can 
be separately rated under diagnostic codes for orthopedic and 
neurological disabilities.  (See May 2005 VA examination).  
In fact, his neurological examination revealed 5/5 power in 
all major groups of the lower extremities.  Hence, this 
element of the code may not applied in this case.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.   
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Therefore, in 
absence of such factors, the Board determines that the 
criteria for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

After considering all the evidence of record, the Board finds 
that a rating in excess of 40 percent is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.


ORDER

Entitlement to an increased rating for lumbar disc disease 
with lumbar strain, currently evaluated as 40 percent 
disabling, is denied.


REMAND

The Veteran has perfected an appeal on the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include paranoid 
schizophrenia.  In a January 2009 Appellant's Post-Remand 
Brief, the Veteran and his representative raise the issue of 
whether the June 6, 1991, rating decision, which denied 
entitlement to service connection for a nervous condition, is 
the product of clear and unmistakable error (CUE).  
Specifically, in an April 2007 Post-Remand Brief, the Veteran 
and his representative allege that a psychosis was a 
presumptive disease under 38 C.F.R. § 3.309 (1986), and that 
the Veteran was diagnosed with this condition within one year 
of his discharge from service on April 5, 1985.  Therefore, 
they maintain that the June 1991 rating decision is clearly 
and unmistakably erroneous for failing to award service 
connection at that time.

Because a finding of CUE in a prior rating action could 
render moot the matter of whether new and material evidence 
has been received to reopen the claim of service connection 
for a psychiatric disorder, to include paranoid 
schizophrenia, on appeal, the Board finds that the two issues 
are inextricably intertwined.  See, Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated); see also 
Huston v. Principi, 18 Vet. App. 395 (2004).  Therefore, on 
remand, the RO should adjudicate the newly raised claim for 
CUE.

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

With respect to the TDIU claim, the Board finds that the 
resolution of the CUE as well as the service connection claim 
for a psychiatric disorder, to include paranoid 
schizophrenia, may impact the TDIU claim.  See Green v. West, 
11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).  Under these circumstances, the Board finds 
that, the TDIU claim is also inextricably intertwined with 
the two above-noted claims, and that they should be 
considered prior to the Board's appellate consideration of 
the TDIU claim.  Thus, a decision by the Board on the 
Veteran's TDIU claim at this juncture would be premature.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The RO should determine whether the June 
6, 1991, rating decision, denying service 
connection for a nervous condition, 
contains CUE.  Thereafter, the Veteran 
(and his representative) should be 
furnished written notice of the 
determination and of his right of appeal 
in accordance with38 U.S.C.A. § 7105 
(West 2002).

If the benefit sought on appeal is not granted to the 
Veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any additional issue raised on 
behalf of the Veteran, the RO should furnish a Statement of 
the Case and/or a Supplemental Statement of the Case on all 
issues in appellate status, and the Veteran and his 
representative should be provided an opportunity to respond 
in accordance with applicable statutes and regulations.  The 
case should be then returned to the Board for further 
appellate review, if otherwise in order.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the Veteran until he is 
notified by the RO.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


